Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement filed 10/1/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered. There is not a copy of EP0071815  provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “to control an amount of precipitator ash”. It is unclear if a precipitator is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 10, 11, 14, 16, 17, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPUB 20130192541 to Hertweck (Hertweck).
Regarding claim 1, 10, and 16, Hertweck teaches a boiler (Figure 1); a fouling sensor associated with a component of the boiler (TDin and TDout); a boiler controller device; and an analysis computing device that includes at least one processor and a computer-readable medium having computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the analysis computing device to perform actions comprising: receiving boiler operating information for a period of time, wherein the boiler operating information includes boiler operating parameters and a rate of fouling for the period of time, and wherein the boiler operating parameters include one or more boiler input parameters (Figures 2 and 3 and Paragraphs 0049-0059); performing a regression analysis to determine at least one correlation between the boiler operating parameters and the rate of fouling (Paragraph 0033 and claim 12); adjusting at least one boiler input parameter based on the at least one correlation to minimize the rate of fouling; and transmitting the at least one adjusted boiler input parameter to the boiler controller device for implementation (Paragraphs 0055-0059 sootblowers are activated which is an input parameter).
Regarding claim 2, Hertweck teaches wherein the boiler includes a heat exchange element, and wherein the fouling sensor is associated with the heat exchange element (TDin and TDout correspond with a heat exchange element and Paragraph 0059 discloses using sootblowers in a targeted manner).
Regarding claims 4, 11, and 17, Hertweck teaches wherein receiving the rate of fouling for the period of time includes: receiving a time series of fouling amount values; and determining the rate of fouling based on the time series of fouling amount values (Paragraphs 0033, 0055-0059 and claim 12 disclose this).
Regarding claims 6, 14, and 19, Hertweck teaches one or more sootblowers configured to operate according to a cycle, and wherein receiving boiler operating information for the period of time includes receiving boiler operating information for a period of time that includes at least one complete cycle (Figures 3a and 3b and Paragraphs 0051-0059).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herteck in view of WO2007028447 to Frach et al. (Frach).
Regarding claims 3 and 12, Hertweck is silent on wherein the fouling sensor is a weight sensor configured to generate values indicating a weight of the heat exchange element.
Frach teaches wherein the fouling sensor is a weight sensor configured to generate values indicating a weight of the heat exchange element (weight sensors, 20 disclosed to measure individual heat exchangers throughout the document and in claim 8). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hertweck with the teachings of Frach to provide wherein the fouling sensor is a weight sensor configured to generate values indicating a weight of the heat exchange element. Doing so would reduce maintenance costs and/or provide an additional or alternate means for calculating fouling that is accurate and inexpensive.

Claim(s) 5, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herteck in view of Introducing CART to Minitab (Minitab).
Regarding claims 5, 13 and 18, Hertweck is silent on wherein performing the regression analysis to determine the at least one correlation between the boiler operating parameters and the rate of fouling includes performing a CART analysis on the boiler operating information.
Minitab teaches using a CART analysis (throughout the document especially pages 5, 7, 9, and 15), It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hertweck with the teachings of Minitab to provide wherein performing the regression analysis to determine the at least one correlation between the boiler operating parameters and the rate of fouling includes performing a CART analysis on the boiler operating information. Doing so would provide a robust accurate analysis that can identify relationships between variables and that is an alternative to the analysis provided.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herteck in view of U.S. Patent 5358212 to Soltys et al. (Soltys).
Regarding claim 7, Hertweck teaches control an amount of precipitator ash purged or sent to an ash cleaning system in order to affect a chloride level (Paragraphs 0055-0059 sootblowers are activated) but does not explicitly disclose valves and actuators as part of the sootblowers.
Soltys teaches a valve for a sootblower which comprises an actuator (Col. 5 lines 44-62). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Hertweck with the teachings of Soltys to provide one or more valves configured to control an amount of precipitator ash purged or sent to an ash cleaning system in order to affect a chloride level; and one or more actuators configured to control the one or more valves; wherein the at least one boiler input parameter includes a valve setting; wherein transmitting the at least one adjusted boiler input parameter to the boiler controller device for implementation includes transmitting the valve setting to the one or more actuators; and wherein the one or more actuators are configured to adjust the one or more valves based on the valve setting. Doing so would be applying a valve and an actuator to operate the device as already disclosed in Hertweck.

Claim(s) 1, 9, 10, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10385513 to Koskinen et al. (Koskinen).
Regarding claim 1, 10, and 16, Koskinen teaches a boiler (Figure 2); a fouling sensor associated with a component of the boiler (Col. 5 line 62 – Col. 6 line 16 discloses control of fouling indicating a sensor, with a few sensors also listed in the section); a boiler controller device; and an analysis computing device that includes at least one processor and a computer-readable medium having computer-executable instructions stored thereon that, in response to execution by the at least one processor, cause the analysis computing device to perform actions comprising: receiving boiler operating information for a period of time (Col. 5 line 62 – Col. 6 line 16), wherein the boiler operating information includes boiler operating parameters and a rate of fouling for the period of time, wherein the boiler operating parameters include one or more boiler input parameters (Col. 5 line 62 – Col. 6 line 16 discloses control of fouling by using process parameters), adjusting at least one boiler input parameter based on the at least one correlation to minimize the rate of fouling; and transmitting the at least one adjusted boiler input parameter to the boiler controller device for implementation (Col. 5 line 62 – Col. 6 line 16 and Col. 6 line 62 – Col. 7 line 17 disclose changing variables to minimize fouling and those variables to include air and liquor feed).
Koskinen is silent on performing a regression analysis to determine at least one correlation between the boiler operating parameters and the rate of fouling.
Hertweck teaches a fouling sensor associated with a component of the boiler (TDin and TDout), wherein the boiler operating information includes boiler operating parameters and a rate of fouling for the period of time, and wherein the boiler operating parameters include one or more boiler input parameters (Figures 2 and 3 and Paragraphs 0049-0059); performing a regression analysis to determine at least one correlation between the boiler operating parameters and the rate of fouling (Paragraph 0033 and claim 12). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Koskinen to provide a fouling sensor associated with a component of the boiler; wherein the boiler operating information includes boiler operating parameters and a rate of fouling for the period of time, and wherein the boiler operating parameters include one or more boiler input parameters; performing a regression analysis to determine at least one correlation between the boiler operating parameters and the rate of fouling. 
Regarding claims 9, 15, and 20, Koskinen teaches one or more air ports, wherein the at least one boiler input parameter includes settings for one or more air ports, wherein transmitting the at least one adjusted boiler input parameter to the boiler controller device for implementation includes transmitting adjusted settings for one or more air ports to the boiler controller device, and wherein the boiler controller device is configured to change operation of the one or more air ports based on the adjusted settings for the one or more air ports (ports shown at 110, 120, and 130, Figure 2 and control disclosed at Col. 5 line 62 – Col. 6 line 27 which indicates controlling fouling to a desired rate by changing process parameters which include air flow rate).

Claim(s) 8, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koskinen and U.S. Patent 6874449 to Haaga et al. (Haaga).
Regarding claim 8, 15, and 20 Koskinen teaches wherein the at least one boiler input parameter includes a liquor setting, wherein transmitting the at least one adjusted boiler input parameter to the boiler controller device for implementation includes transmitting the liquor setting to the boiler controller device, and wherein the boiler controller device is configured to change operation of the one or more liquor injectors based on the liquor injector setting (ports shown at 140, Figure 2 and control disclosed at Col. 5 line 62 – Col. 6 line 37 which indicates controlling fouling to a desired rate by changing process parameters which include black liquor injection properties).
Koskinen is silent on comprising one or more liquor guns.
Haaga teaches a black liquor gun to inject black liquor (Figure 2). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Koskinen with the teachings of Haaga to provide a black liquor gun. Doing so would provide a device with a longer service life.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 7584024 to Wroblewski discusses general optimization to prevent fouling.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 574-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762